UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                 January 11, 2006

                                      Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. RICHARD D. CUDAHY, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge


No. 04-2730

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Eastern District of
                                             Wisconsin
      v.
                                             No. 03-CR-217
JOHNNY L. STOKES,
    Defendant-Appellant.                     Charles N. Clevert, Jr.,
                                             Judge.

                                    ORDER

       Johnny Stokes argued that the district court erred under United States v.
Booker, 543 U.S. 220 (2005), by sentencing him under the formerly mandatory
sentencing guidelines. The government conceded the error, so we ordered a limited
remand to ask the district court whether it would have imposed the same sentence
had it known that the guidelines were advisory, see United States v. Paladino, 401
F.3d 471, 484 (7th Cir. 2005). The court has assured us that it would have, so the
only remaining question is the reasonableness of Stokes’ sentence. Since Stokes’
sentence was in the middle of a properly calculated guideline range, it was
presumptively reasonable, see United States v. Mykytiuk, 415 F.3d 606, 608 (7th
Cir. 2005). And because Stokes has not responded to the district court’s statement,
he has not rebutted that presumption. The judgment is AFFIRMED.